Title: Charles Yancey to Thomas Jefferson, 23 October 1814
From: Yancey, Charles
To: Jefferson, Thomas


          Dr Sir,  Richmond 23rd October 1814
          an apology is due to you, for as I promised to write you, while in Service; & a sick family, caused by an unusual fever, has caused me to loose lose about $2000 worth of property: on Receiving this information from home, I left camp for 8 days, & went home; this prevented my communication with friends in the manner I wished. I am Now in the legislature, & hope in any situation, I Shall Never forget that attention which is So Justly due to you, On acct of Services already Rendered. we have Several Important Resolutions &c before us, one of which was to appoint a Joint Committee, to repair to washington, to confer with the General Government, on the best possible means of defending this State during the war with G.B.—to this I gave my decided Negative, as it appeared to assume a Dictatorial tone, & an exclusive previledge, which I thought we were not intititled to, having by Solemn compact, long ago, given to the Federal Government, the Sole power, of defending &c &c. this resolution, however, has been So Amended, as to Cause a Communication to be open’d by the Executive of V.A. with the General government, respecting this states Quota of Men &c, to Carry on the War: we have also a bill before us, to suspend the exn law, deeds of trust &c which I expect with Some Modification, will pass into a law. a Committee have reported a bill appropriating $200.000 for paying troops &c. a committee is appointed to Organize the Militia System of this state, on the plan of the U.S. also a committee to Revise & amend the laws, Respecting puplic public Roads, all parties Seem to agree that we ought now to Join in defending &c but the Same old Spirit, of blaming the Jeffersonian policy, Seems to prevail among the Federalists, & I am doubtfull they are Aiming to degrade the Genl Government: they Seem to be inclined to avail themselves of the embarrased Situation of the country, to get a Majority, & office Hunters seem to Join with them, too Much. the common cant among us for several days has been, about who is to be the Next Governor & Senator? for the former I have heard Named, W. C. Nicholas, T. M. Randolph, Hugh Nelson, A. Mason, J. W. Epps & A Stephenson & Stevenson. I am inclined to think our county will furnish a Governor, the 3 Gentlemen being all equally friendly, & Men of talents having all Just claims, Make it disagreeable to the representatives from the county, but I hope men voting from proper Motives, will Never incur the displeasure of good men: for the latter office, the Now Governor, & Senator Brent, J. W. Epps, & Mason, are talked of: our taxes will be Raised. this you know, the Soldier must be paid; cant you drop me a hint as to puplic public Roads? with all sincere Regard your friend & Mo. ob. St
          Charles Yancey
        